Citation Nr: 1451276	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation of greater than 30 percent for adjustment disorder with anxious mood.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993 and from January 2003 to May 2004.

This case came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.

In August 2013, the Veteran testified before the undersigned via videoconference at a hearing at the RO.  A transcript of the hearing is associated with the claims file.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence in November 2013 correspondence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

At the August 2013 hearing, the Veteran and his representative specifically limited the issues on appeal to service connection for a left shoulder disability and service connection for a low back disability.  See 38 C.F.R. §§ 20.204 and 20.708.

During the pendency of the appeal with respect to the first two issues listed above, the Veteran filed an August 2014 substantive appeal (Form 9) which, liberally construed, perfected an appeal with respect to the last two issues, namely the claim of entitlement to an increased rating for service-connected adjustment disorder with anxious mood and the claim for TDIU.  See 38 C.F.R. § 20.202; Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (emphasizing that pro se filings must be read liberally).  The Board must, therefore, address those issues as well.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  As discussed more fully in the Remand section below, remand to schedule a hearing on those claims is required.

Notwithstanding the need to remand this matter for a hearing on the increased rating and TDIU claims, the Board finds that the Veteran will suffer no prejudice, and in fact will benefit from a more timely resolution, by consideration of the merits of his service connection claims at this time.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  He has already had a hearing on those issues and the facts pertinent to the claims being remanded are not relevant to the service connection claims.

The issues of entitlement to an evaluation of greater than 30 percent for adjustment disorder with anxious mood and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed left shoulder disability either began during or was otherwise caused by his military service.

2.  The Veteran has a low back disability diagnosed as arthritis; his low back disability is etiologically related to traumatic injuries he suffered during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for entitlement to service connection and asked questions regarding in-service diseases or injuries, the existence of a current disability, medical treatment, continuity of symptomatology, the need for evidence of a causal nexus between an in-service disease or injury and a current disability, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in both September and October 2010, prior to the initial adjudication of his claim in March 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in November 2010 and February 2013.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged or identified any deficiency in the examinations.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's left shoulder disability was diagnosed by the November 2010 VA examiner as rotator cuff tendinitis and, by the February 2013 VA examiner, as anterior rotator cuff disease (partial tear) and biceps tendinitis.  None of those conditions are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those conditions.  However, while the November 2010 VA examination did not reveal arthritis, the February 2013 VA examiner did indicate, based on a July 2012 MRI study which contains indications of "mild AC joint osteoarthritis", that the Veteran had arthritis of the left shoulder.  The Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology to the left shoulder arthritis.

With respect to the back, both the November 2010 and February 2013 VA examiners diagnosed arthritis of the thoracolumbar spine based on diagnostic imaging studies, so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology also apply to the low back claim.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Left Shoulder Disability

With respect to in-service events, the Veteran has alleged that the disabilities at issue relate, in part, to injuries sustained as a consequence of an explosion near the vehicle he was driving in support of military operations in Iraq.  He has previously been service-connected for traumatic brain injury caused by that explosion.  An in-service event has been established.  

The Veteran has undergone two VA examinations, in November 2010 and February 2013, both of which established a left shoulder disability.  Importantly, the diagnoses have varied and, as noted above, include rotator cuff tendinitis, a partial tear of the rotator cuff, and osteoarthritis of the acromioclavicular joint.

As an initial matter, the Veteran does not contend that his current left shoulder arthritis was diagnosed within one year of his discharge from active service, and the evidence of record does not support any such finding.  A grant of service connection based on the diagnosis of a chronic condition within the presumptive period is not warranted.  38 C.F.R. § 3.307.

With respect to continuity of symptomatology, the Veteran has alleged continuous left shoulder symptoms since his active service.  See, e.g., April 2011 Notice of Disagreement.  The Board finds that the greater weight of the evidence is against this contention.  During his November 2010 VA examination, the Veteran gave inconsistent accounts of the onset of his left shoulder pain.  He first indicated that the left shoulder pain began "last winter after it snowed", but then stated the pain had been ongoing since his deployment to Iraq.  In providing a negative nexus opinion, the VA examiner noted that the Veteran's prior most recent employment involved jobs that required repetitive lifting, pushing, and pulling involving the shoulders.  

The records from his last period of active service include complaints of elbow pain, back pain, headaches, and hearing loss, for example, but no complaints of shoulder pain.  The Veteran's testimony as to seeking treatment and being told to limit physical activity is reflected in the service records only with respect to his elbow - not his shoulder.  He sought no treatment for left shoulder pain for many years after his active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider delay in seeking treatment).  The Veteran did not provide clear or definite testimony regarding continuous shoulder pain.  See, e.g., August 2013 Hearing at p. 7 (describing pain during post-service civilian employment:  "Q.  Back or shoulder or --  A. Mainly the back...").

The Board also notes that the medical evidence indicates that arthritis of the left shoulder was not present until after November 2010.  The first diagnostic imaging to confirm arthritis occurred in July 2012.

Based on the inconsistencies in the Veteran's reports, the lack of complaints of left shoulder pain in his April 2004 post-deployment assessment or for many years after his discharge, and the medical evidence suggesting a recent development of left shoulder arthritis, the Board concludes that the greater weight of the evidence is against finding that the Veteran had a continuity of symptomatology with respect to his left shoulder disability.  See, e.g., Caluza, 7 Vet. App. at 511 (inconsistencies and bias may be considered when weighing credibility of lay testimony).  Service connection for the left shoulder based on continuity of symptomatology is not warranted on the evidence of record.

The determinative issue, then, is whether the medical evidence establishes a causal nexus between his active service and his current left shoulder disability.

While the Board will focus primarily on the medical evidence of record, the Board also acknowledges that the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to determine the onset of a medical condition that typically requires medical training and/or diagnostic testing to diagnose, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medically-diagnosed condition.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has any specialized medical training or knowledge.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his left shoulder pain or the etiology of the underlying medical condition.  Jandreau, 492 F.3d at 1377.  The Board will consider the Veteran's statements regarding symptoms in the context of the competent medical opinions of record.

The November 2010 VA examiner opined that his left shoulder disability was less likely than not caused by or a result of injury or illness during military service.  The examiner noted August 2010 medical records and the Veteran's prior statements indicating a relatively recent onset of left shoulder pain, the absence of any complaints of left shoulder pain during service, and post-service manual labor that put significant stress on the Veteran's shoulder.

The February 2013 VA examiner also provided a negative nexus opinion.  The examiner relied on the lack of a documented, in-service, left shoulder injury and the indications in the record of a recent onset of the Veteran's current left shoulder problems.

More recently, the November 2013 VA treatment records include a positive nexus opinion from his treating neurologist.  The physician notes the Veteran's belief that his current back, neck, and shoulder pain are related to in-service injuries sustained as the result of a nearby explosion.  The examiner states that "the symptoms he describes now are the same as those that he described during his post-deployment exam."  The VA physician also stated:  "Continued shoulder, neck and back pain which are consistent with the previous histories that have been obtained and that tie in the onset of these to his original injury of 2003 in Iraq."  These statements appear to be based primarily on the Veteran's reports, rather than a comprehensive review of the Veteran's service and medical records.  In any case, the physician does not affirmatively indicate a familiarity with the prior VA examiners' opinions or the inconsistencies in the Veteran's reports of the onset of his left shoulder pain.  In any case, the examiner concludes:  "Therefore, my opinion is that his permintent [sic] pain is most consistent with residuals from that injury."  The physician does not indicate which left shoulder condition (arthritis or partial tear of the rotator cuff) he believes is related to service.

The Board is faced with competing medical opinions and, so, must make a determination regarding which, if any, to give the most probative weight.  Owens, 7 Vet. App. at 433.  The November 2010 VA examiner's opinion is the most thoroughly explained and is based on facts consistent with those found by the Board, including a lack of continuous left shoulder symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the November 2010 VA examiner's opinion is consistent with the February 2013 VA examiner's opinion which, though containing only a brief rationale, the Board finds well-supported by an extensive physical examination and the results of multiple diagnostic imaging studies.  In contrast, the November 2013 positive nexus opinion relies more heavily on the Veteran's own statements, rather than his own independent examination and review of the relevant medical evidence.  Compare Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning") with LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").  

Also, the November 2013 opinion appears to be based on an inaccurate medical history, specifically with respect to the supposed notation of left shoulder pain on the April 2004 post-deployment examination.  In fact, despite notations of back and joint pain, the April 2004 post-deployment assessment does not contain any notation of left shoulder pain.  The examiner at that time specifically relates the noted "joint" pain to likely tendinitis of the elbow.  The Board assigns the November 2013 nexus opinion with respect to the left shoulder less probative value because of these factual inaccuracies.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The November 2010 VA examiner's opinion is the most probative evidence regarding the etiology of the Veteran's left shoulder disability and, as buttressed by the February 2013 VA examiner's similarly negative opinion, it significantly outweighs the minimal probative value of the November 2013 positive opinion with respect to the left shoulder condition.  Therefore, the greater weight of the evidence is against finding that the Veteran's current left shoulder disability is related to his active service.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a left shoulder disability is denied.

Low Back Disability

As discussed above, in order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d at 1166-67.

The Board has already accepted the Veteran's account of the in-service explosion that resulted in numerous injuries and the Board also accepts the Veteran's testimony regarding bumpy rides and jostling during his duties as a truck driver serving in Iraq.  An in-service event has been established.  Likewise, both the November 2010 and February 2013 VA examiners' diagnosed arthritis of the thoracolumbar spine on the basis of diagnostic imaging studies.  The Veteran has a current low back disability.  The remaining element for a successful claim is a causal nexus.

For chronic diseases, such as the Veteran's thoracolumbar arthritis, the nexus element may be satisfied by a showing of continuity of symptomatology.  Walker, 708 F.3d at 1336.  The Board finds the evidence at least in equipoise on this point.  The April 2004 post-deployment assessment contains the Veteran's assertions of back pain.  His testimony and statements regarding continuous back pain since service have been consistent.  See, e.g., August 2013 Hearing at p. 7 (describing back pain during post-service civilian employment and use of a hammock during and after service to alleviate nighttime back symptoms); April 2011 Notice of Disagreement; April 2012 VA Form 9.  There was a period during which he did not complain to a health care provider about or receive treatment from any physician for back pain, but the Board finds the Veteran's explanation of this gap, particularly given the consistency of his reports of continuous back trouble, credible and convincing.  See, e.g., August 2013 Hearing at pp. 12, 19.

The Board also notes that November 2013 treatment records contain a positive nexus opinion which would support direct service connection and bolsters the assertions of a continuity of symptomatology.  The November 2013 opinion with respect to the etiology of the Veteran's back pain is based on accurate facts with respect to the onset and history of back pain and, additionally, the opinion's reasoning supports a finding that the Veteran's account of his back pain is medically plausible.  See, e.g., Caluza, 7 Vet. App. at 511 (plausibility is a factor in determining credibility).

Accordingly, the greater weight of the evidence is in favor of finding a continuity of symptomatology and, so, a causal nexus between the Veteran's in-service injuries and his current low back disability.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a low back disability is granted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran filed a substantive appeal (VA Form 9) in August 2014.  The Form 9 contains some ambiguity.  Specifically, the Veteran checked the box indicating he intended to appeal "all of the issues listed" on the July 2014 Statement of the Case, but, in the area for specifying the issues to be appealed, he typed in only:  "Denial of individual unemployability."  The July 2014 Statement of the Case to which the Form 9 referred adjudicated two claims:  (1) entitlement to an evaluation of greater than 30 percent for adjustment disorder with anxious mood; and (2) entitlement to TDIU.  As noted in the introduction, the Board has liberally construed this pleading to encompass both issues.  See 38 C.F.R. § 20.202; Moody, 360 F.3d at 1310; see also Percy, 23 Vet. App. at 47.  The Board explicitly finds that the Veteran will suffer no prejudice as a result.  See Sanders, 556 U.S. at 409-13.  However, if the Veteran did not intend to continue his appeal with respect to the denial of his increased rating claim, he will have the opportunity to withdraw that appeal or otherwise clarify his intent prior to or at the hearing scheduled pursuant to this remand.  See 38 C.F.R. §§ 20.204 and 20.708.

On his Form 9, the Veteran checked the box requesting a hearing, so he is entitled to a hearing on the appealed issues.  See 38 C.F.R. §§ 20.700(a) ("A hearing on appeal will be granted") and 20.703 ("An appellant...may request a hearing before the Board...when submitting the substantive appeal (VA Form 9)...").  As noted in the Introduction, the August 2013 Board hearing did not address the claims for an increased rating and for TDIU.  Because a hearing has not yet been held with respect to the claims of entitlement to an increased rating for service-connected adjustment disorder with anxious mood and to TDIU, a remand is necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Board hearing, to be held via video conferencing, for the Veteran.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


